10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-01903-SPL Document 31 Filed 10/05/20 Page 1 of 2

 

 

 

—__RECHVED GORY
Martin Lynch . ;
We the People Court Services LLC “OCT 0 5 2020 U
1120 W Broadway Rd, #55 GLEAK U 8 DESTRICT COURT
Tempe AZ, 85282 DISTRICT GF ARIZO:
602-550-6304 WY earn DEPUTY
info@WTPCS.org
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Mi Familia Vota, et al, CASE NUMBER: 2:20-CR-01903-SPL

Plaintiff

Motion for Leave to Submit Amicus Brief:

Hobbs Transparency, Separation of Powers

Defendant

2:20-CV-01903-PHX-SPL

 

 

 

To the Honorable Judge Steven P Logan,

{1 Amico asserts violations of law and thus Attorney Code of Conduct which
addresses Transparency. See attached single page of legal arguments. Separation
of Powers is addressed in the last paragraph Canon 1.1.

Sincerely,

October 05, 2020 Mew Kee Uae

/S/ Martin Lynch

Amicus Brief - Violations of Law, Separation of Powers -— Page 1 of 2

 

 
Case 2:20-cv-01903-SPL Document 31 Filed 10/05/20 Page 2 of 2

Bar Complaints — 2 Arizona Attorneys — 4 New York Attorneys - Listed Above

2:20-CV-01903-SPL Outside monied interests, the Wealthy Elites, seeking to set aside
Arizona Law for the purposes of Election Meddling so they might Enrich Themselves.

ARS §16-120(A) “twenty-ninth day”. We had our elected Legislature draft and vote
on that law and our elected Governor signed it, and we like it just fine. If we the People of
Arizona decide to change our own law, we will let you know. We do not need legal
trickery and deceit so votes can be manufactured by the rich and powerful.

These sham organizations you represent are violating various state and federal laws,
IRS rules, et al. The big problem is failure to disclose conflict of interest and all the
SECRECY. Where is all this money coming from? One law says that for annual gross
revenue over $50,000, all doners must be named. Who are these rich donors? What are
they trying to hide? Why don’t they openly disclose their plans for our welfare and
happiness? Another law says that they not act in a manner that is harmful. Since there is
so much secrecy we must presume that they have precisely those intentions, since we
would not willingly vote to give up our Liberties in favor of any Marxist Utopia.

If your clients inform you they are going to rob a bank and give you money to help
them do it, your code of conduct prohibits you from helping criminals to commit crimes.
ER 8.4 (a)(b)(c)(d); et al. You are required resolve conflicts of interests by declaring who
is behind everything and what they stand to benefit. ER 1.1 & 1.7; et al. You may not
participate in a criminal conspiracy. Money does not absolve you of your responsibilities
and liabilities you might negligently create for yourself. You are NOT required to
represent or assist a client who engages in criminal or unethical activities. You may
resign. As an example, we now know that Black Lives Matter is affiliated with the
Chinese Communist Party. Is this who you really work for? What are you hiding?

Finally, the Judge is restrained by his Judicial Canons. The very first one, Canon 1.1
“The Judge is required to follow the law, especially ARS§16-120(A)” so why are you
New York lawyers here anyway? Cuba and Venezuela have the kind of Government you
like. Go there. Which do you prefer? 18 USC§1341, Chapter 96 RICO, 42 USC§1983; et
al. Our Liberties will be defended and you can have whatever else you like in the process.
If any Lawyers believe that anything here is slander or defamation, then feel free to use

ARS §12-541. By all means. Otherwise, you are as vacuous as your legal arguments.

Sincerely,
Martin Lynch (OBO the Free People of Arizona, who intend to Stay FREE)

info@wtpcs.ore

“We are determined to stand together and we are determined to take action” M Thatcher
“They Counted on America to be Passive. They counted wrong.” Ronald Regan
“Evil is Powerless if Good People are Un-A fraid”
